DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear which element could provide the claim details, as no positively claimed element (support/emitter/sensor) would generally be considered to be capable of disregarding and regarding measured readings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 - 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babashan et al. (USPGPub 2009/0054751). Babashan et al. teach a wearable physiological sensor including optical sensors for measuring heart rate of the subject (Figure 1 and the description thereof). The sensor may be incorporated in a closed band/ring (Figure 6H) or watch band (Figure 2) and, in particular, the sensor may comprise a single emitter and plural sensors each positioned to receive detected light from a different angle (Figures 8G, 8H, paragraphs [0100] - [0101]). It is apparent to one of skill in the art that the sensor configuration of Figures 8G, H when implemented in the wearable band, will provide the sensor distributed along a curvature of the band.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babashan et al. as applied to claims 1 and 8 above, and further in view of Diab (USPN 6,463,311 - cited by Applicant) or Diab et al. (USPN 6,360,114 - cited by Applicant). Babashan et al. teaches all of the features of the claimed invention except that data is disqualified or analyzed for determining when the sensor is otherwise not working properly.  However, both Diab and Diab et al. teach known manners to qualify/disqualify measurements and/or recognize data collected in a sensor off status, and only use qualified/valid measurements in the analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Babashan et al., in view of either Diab or Diab et al. to perform analysis to qualify measurements or determine data indicative of probe off conditions, since this permits one to analyze only correctly obtained data providing higher quality calculation results.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babashan et al. as applied to claim 4 above, further in view of Perception Digital Limited (EP 2 077 091 - cited by Applicant).  Babashan et al. teach a sensing arrangement including all of the elements of the claimed invention except that the sensor is incorporated into a wearable band rather than an ear plug. However, as described in Perception it is known to incorporate an optical measurement device in a holder in the form of an ear plug (Figure 4, 6 and the descriptions thereof) or a ring/band (Figures 11, 12 and the description thereof). As such, without a showing of criticality or unexpected results, it would have been within the skill level of the art before the effective filing date of the claimed invention to have modified the attachment element holding the sensor of Babashan et al. to use a known alternate form, including to use an ear plug to provide the sensor against the subject’s tissue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 10,314,499. The rejection is hereby maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Response to Arguments
Applicant's arguments filed 23 July 2022 have been fully considered but they are not persuasive. With regard to the rejection of claim 3 under 35 USC 112(b), Applicant indicates that a typographical error was corrected to address one issue raised with respect to the claim. However, the issue of lack of a positively claimed element to provide the claimed details, as reiterated above, was not overcome by the amendment. As such, the rejection is hereby maintained.
Applicant’s arguments with respect to claim(s) 1 and 3 - 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant notes that the claims were rejected under the ground of nonstatutory double patenting, but does not argue that the claim amendments distinguish the claims of the instant application from those of the patent. Applicant indicates that they will consider filing a Terminal Disclaimer to overcome the rejection, but have not formally filed the disclaimer yet. As such, the rejection is hereby maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791